Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
The present application, filed on July 21, 2022, in which claims 1-16 were presented for examination, of which claims 3-5, 9-10, and 12 were amended, are being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 6-8, and 12-16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claimed limitation “the at least one weighting arm” in lines 2-3 is indefinite because it is unclear what the metes and bounds are the applicant is claiming, since “at least two weighting arms” were introduced in claim 9. Examiner suggests changing the limitation to “the at least two weighting arms”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerhard (DE3209210A1).
Regarding claim 1, Gerhard discloses a drafting system unit (invention as shown in Fig. 1) for a spinning machine, comprising at least two weighting arms (15a and 15b, Fig. 2), which are pivotable between an operating position (Fig. 1) and an open position by a repositioning device (Par. 0016 and Par. 0021, examiner notes the “open position” is when elements 15a and 15b are lifted upward), characterized in that: the at least two weighting arms are each connected to a single common retaining rod (5) for conjoint rotation of the at least two weighting arms together with the single common retaining rod (Par. 0016), which single common retaining rod (5) is mounted on a retaining rod holder (22) for common rotation together with the at least two weighting arms about the longitudinal axis of the retaining rod by the repositioning device (Par. 0016).  

Regarding claim 2, Gerhard discloses the repositioning device has a knee lever assembly (combination of 16 and 17, Fig. 1), which is operatively connected to the retaining rod and which is repositionable between a closing position (as shown in Fig. 1) associated with the operating position and an opening position associated with the open position (Par. 0016 and Par. 0021).  

Regarding claim 3, Gerhard discloses that in the closing position the knee lever assembly (combination of 16 and 17, Fig. 1) is arranged in a position beyond dead center of the at least two weighting arms (15a and 15b, examiner notes limitation is as shown in Fig. 1 and 2).

Regarding claim 5, Gerhard discloses that in a closing position a knee lever assembly(combination of 16 and 17, Fig. 1) is arranged in a position beyond dead center of the at least two weighting arms (15a and 15b, examiner notes limitation is as shown in Fig. 1 and 2).

Regarding claim 9, Gerhard discloses a drafting system (invention as shown in Fig. 1) for a spinning machine, comprising a drafting system unit, which has at least two weighting arms (15a and 15b, Fig. 2), which are pivotable between an operating position (Fig. 1) and an open position by a repositioning device (Par. 0016 and Par. 0021, examiner notes the “open position” is when elements 15a and 15b are lifted upward), characterized in that: the at least two weighting arms (15a and 15b) are connected to a retaining rod (5) for conjoint rotation (Par. 0016), which retaining rod is mounted on a retaining rod holder (22) for rotation about the longitudinal axis of the retaining rod by the repositioning device (Par. 0016), and the repositioning device has a knee lever assembly (combination of 16 and 17, Fig. 1), which is operatively connected to the retaining rod (5, Fig. 1 and 2).  

Regarding claim 10, Gerhard discloses the knee lever assembly (combination of 16 and 17, Fig. 1), is repositionable between a closing position (as shown in Fig. 1) associated with the operating position and an opening position associated with the open position (Par. 0016 and Par. 0021).  

Regarding claim 11, Gerhard discloses the closing position the knee lever assembly (combination of 16 and 17, Fig. 1) is arranged in a position beyond dead center of the at least one weighting arm (15a and 15b, examiner notes limitation is as shown in Fig. 1 and 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732